                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

UNITED STATES OF AMERICA                     '
                                             '   NO. 6:21MJ13
                                             '   NO. 6:21MJ14
V.                                           '   JUDGE MITCHELL
                                             '
RYAN TAYLOR NICHOLS                          '
ALEX KIRK HARKRIDER                          '

                                         ORDER

       CAME ON this day for consideration the Government's Motion to Unseal the

affidavits to the applications for search warrants in these cases, and the Court having

considered the same, the Court is of the opinion that said motion should be granted.

       It is THEREFORE, ORDERED, ADJUDGED and DECREED that the

government's affidavits to the applications for search warrants in these cases are hereby

unsealed.


     So ORDERED and SIGNED this 7th day of April, 2021.
